Appeal by the defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered January 10, 1983, convicting him of murder in the second degree (four counts), robbery in the first degree, burglary in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As there was no evidence that a certain witness for the prosecution "may reasonably be considered to have participated in (a) The offense charged; or (b) An offense based upon the same or some of the same facts or conduct which constitute the offense charged” (CPL 60.22 [2]), the trial court did not err in refusing to charge the jury that that witness was an accomplice as a matter of law (see, People v Jones, 73 NY2d 902; People v Berger, 52 NY2d 214, 219) and did not err in refusing to submit to the jury the issue of whether he was an accomplice. We find no error in the additional instructions given to the jury on assessing the credibility of witnesses.
On this record, there was more than sufficient corroboration of the accomplice King’s testimony.
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Brown, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.